5:19-mj-991-1
UNITED STATES OF AMERICA                                                               Page2
            V.
      Andy DRIVER
 Devonte Alexander KONES

[CONT OF BASIS OF COMPLAINT[

1. On May 28, 2019, at approximately 10:15 p.m., a United States Border Patrol (USBP), Border Patrol Agent
(BPA), was working his assigned duties at the USBP checkpoint located at the 29 mile marker of Interstate
Highway 35, north of Laredo, Texas. While working in the primary inspection lane, a white Freightliner Tractor
approached his position. As the vehicle approached his position, he was able to recognize the driver of the
tractor as a subject of interest by the Laredo Police Department (LPD) regarding the theft of a tractor trailer. The
LPD information was a photo of a black male subject with a head rag and facial hair. As the tractor approached
him, he recognized the driver, later identified as (KON ES, Devonte Alexander) who also had facial hair and a head
rag from a prior encounter at the checkpoint in which KON ES was driving a tractor. This LPD information was
relayed to BPAs after the first encounter with KONES. Once KONES was near him, the BPA proceeded to ask KON
ES and passenger (later identified as DRIVER, Andy) if they were United States Citizens, to which they replied,
"Yes". The BPA proceeded to ask KONES if anyone else was with them to which he replied "No." At that time,
due to KONES fitting the description of what LPD had provided to BPAs, the BPA decided to send KONES to
secondary for further inspection and to verify the possibility of KON ES being the person of interest from the
information released by LPD. At secondary inspection agents requested record checks on both KONES and
DRIVER. At that time record checks revealed that DRIVER had two active warrants for cocaine sale and assault.
Both subjects were escorted to inside the checkpoint to confirm the status of the warrants. A BPA proceeded ask
KONES for consent to scan the tractor and trailer, to which KON ES replied "Yes."

2. A scan was conducted utilizing a ZBF Backscatter by a BPA. The BPA noticed silhouettes in the trailer portion
that were consistent with human bodies. Based on the fact that a trailer is considered a confined space, and on
the unknown conditions of the people inside, BPAs proceeded to break the lock that was placed on the door.

3. Responding BPAs extracted a total of eighteen (18) undocumented aliens (UDAs) from the trailer. After a brief
field interview, it was determined that all subjects did not possess a legal right to enter, remain, or reside in the
United States. All Subjects were placed under arrest were transported inside the checkpoint for processing.

4. KON ES was advised of his Miranda Warnings by LPD Detectives, to which he freely waived and agreed to speak
to LPD Detectives and HSI SAs without the presence of an attorney. KONES stated he agreed to drive a tractor
trailer with contraband for three thousand dollars ($3,000). KONES stated he had done it on two other occasions
and had dropped off the trailer with the contraband in the San Antonio, Texas area. KONES stated DRIVER was
aware of the situation and he would pay DRIVER one thousand dollars ($1,000).

5. LPD Detectives read DRIVER his Miranda Rights in the English language and DRIVER stated he understood his
rights and requested to have a lawyer present before answering any questions.

6. HSI SAs interviewed Mexican national Carlos G. BENI TEZ. BENITEZ stated he crossed the Rio Grande River from
Mexico into Laredo, Texas on or about May 14, 2019. BENITEZ stated he was transported directly from the Rio
Grande River banks to an unknown stash house in Laredo, Texas. On May 28, 2019, a male stash house caretaker
transported him to an unknown location where a tractor was waiting. BENITEZ indicated he boarded the tractor
where he observed two African American males sitting in the driver and passenger's seats. BENITEZ indicated the
tractor departed and made several stops as it picked up other UDAs. BENITEZ reported at the tractor's final stop,
they picked up a trailer and were instructed to enter the trailer by one of the African Males. BENITEZ described
both males as being young with short hair. BENITEZ stated that he was paying a total of seven thousand dollars
($7,000) to be smuggled to Tennessee.
